OPINION — AG — ** COMMERCIAL MINNOW LICENSES — SEINE — TRAP ** THE DEPARTMENT OF WILDLIFE CONSERVATION OR THE WILDLIFE COMMISSION IS AUTHORIZED AND EMPOWERED THAT AFTER SAID COMMISSION HAS MADE A DETERMINATION THAT THE NORMAL POPULATION OF FISH AND MINNOWS IS SUCH THAT IN ORDER TO PROTECT SUCH FISH AND WILDLIFE THAT THE COMMISSION MAY MAKE AND ENTER AN ORDER PROHIBITING THE SEINING OR TRAPPING OF MINNOWS IN CERTAIN DESCRIBED STREAMS OR LAKES OF THIS STATE DURING THE MONTHS OF DECEMBER, JANUARY AND FEBRUARY OF EACH YEAR, PROVIDED, OF COURSE, THAT NOTICE OF A HEARING BY PUBLICATION THEREOF BE GIVEN AT LEAST TEN(10) DAYS BEFORE SAID HEARING AND DETERMINATION AS EXPRESSLY PROVIDED BY THE VARIOUS POLITICAL SUBDIVISIONS. (FISHING AUTHORITY, JURISDICTION, LICENSES) CITE: 29 O.S. 520 [29-520] OPINION NO. JANUARY 9, 1956 — GAME AND FISH DEPT. (J. WALKER FIELD)